 Case 2:19-cv-09164-SVW-JPR Document 24 Filed 07/27/21 Page 1 of 1 Page ID #:1028



 1
 2
 3
                                                          JS-6
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   CUSTODIO ESPINOSA,                  ) Case No. CV 19-9164-SVW (JPR)
                                         )
12                     Petitioner,       )
                                         )          J U D G M E N T
13                v.                     )
                                         )
14   RAYMOND MADDEN, Warden,             )
                                         )
15                     Respondent.       )
                                         )
16
17        Pursuant to the Order Accepting Findings and Recommendations
18   of U.S. Magistrate Judge,
19        IT IS HEREBY ADJUDGED that the Petition is dismissed without
20   prejudice.
21
22   DATED:   July 27, 2021
                                          STEPHEN
                                           TEPHEN V. WILSON
23                                        U.S. DISTRICT JUDGE
24
25
26
27
28
